The Disciplinary Review Board having filed with the Court its decision in DRB17-426, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Jeffrey M. Benjamin of New York, New York, who was admitted to the bar of this State in 2000, should be censured based on discipline imposed in the State of New York that in New Jersey constitutes violation of RPC 1.4(b) (failure to comply promptly with reasonable requests for information) RPC 1.15(a) (failure to hold client's funds separate from the lawyer's own property), and RPC 1.15(b) (failure to promptly deliver funds that the client is entitled to receive);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter, including respondent's post-argument certification regarding his abstention from practice in New Jersey, that a six-month term of suspension is the appropriate quantum of discipline for respondent's unethical conduct *1290and that the term of suspension should be retroactive to the effective date of respondent's suspension from practice in New York;
And good cause appearing;
It is ORDERED that Jeffrey M. Benjamin is suspended from the practice of law for a period of six months: June 3, 2016 through December 3, 2016; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual **154expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.